 In the Matter of CLEVELAND PLASTICS, INC., EMPLOYERandLOCAL 217,INTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, CIO, PETITIONERCase No. 8-RC-320SUPPLEMENTAL DECISIONANDORDERAugust 2, 1949On February 23, 1949, pursuant to the Board's Decision and Direc-tion of Election,' an election by secret ballot was conducted underthe direction and supervision of the Regional Director for the EighthRegion.At the conclusion of the election, the parties were furnishedwith a Tally of Ballots which showed that of approximately 27 eli-gible voters, 26 valid votes were cast.Of these, 11 votes were for thePetitioner and 15 against.There were no void or challenged ballots.On February 23, 1949, the Petitioner filed Objections to the Conductof the Election upon the grounds that the Employer "in a letter to theemployees capitalized on the money consideration given to employeessince the filing of a petition for a representation election, also a threatof the loss of overtime in the event a Union came into the Plant."Thereafter, the Regional Director investigated the Objections and onApril 14, 1949, issued and served upon the parties a Report on Objec-tions.He found that the introduction of a shift premium and year-end bonus (the money consideration) was. not so related to the electionin time or otherwise as to have any probable effect upon it, but thatthe statements in the letter with respect to overtime conveyed a threatof loss of benefits, and, therefore, was coercive in character and affectedthe employees' free choice of a bargaining representative.The Re-gional Director, therefore, recommended that the election of February23, 1949, be set aside.The Employer filed Exceptions to the RegionalDirector'sReport on Objections.No exceptions were filed byPetitioner.On February 19, 1949, or 4 days prior to the holding of the election,the Employer recounted in a letter sent to all its employees the effortsmade to improve conditions of employment and some of the benefits181 N. L. R. B. 402.85 N. L. R. B., No. 87.513 514DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich had resulted from such efforts.The Employer contrasted the.alleged disruptive conduct of unions with the efforts of the Employer-to find "work" for the employees under conditions which in organizedplants would lead to unemployment.The parts of the letter whichthe Regional Director believes conveyed a veiled but nevertheless clearthreat of loss of overtime in the event the Union was successful is asfollows: "And what about overtime?Most organized plants workon a 40-hour schedule.At Cleveland Plastics, those of you who sodesire can continue on substantial overtime at time and one-half rates.Figure out what it would cost you if a Union contract forced us to workon a 40-hour schedule . . . We do know that any increase in the hourlyrate would probably mean a reduction in the overtime work that youhave been getting . . . Ask yourself if you want to continue workingsteadily, at good rates and with substantial overtime, or whether you.want to take the chance of strikes, lost wages and a contract that mightresult in loss of overtime work." In the Regional Director's Opinion,.the quoted portions of the letter reasonably conveyed the implicationthat the Employer's policy with respect to overtime would no longercontinue if the employees were organized.The Employer on the otherhand argues that the letter was nothing more than a recitation of factsand permissible argument thereon, and that the Regional Directorerred in finding the letter to constitute a threat of loss of overtime..We find merit in the Employer's contentions.Unlike the RegionalDirector, we find no threat of reprisal either implicit or explicit inthe Employer's letter; but rather a recitation therein of the possibleconsequences flowing from the selection of the Union as bargainingrepresentative.'We find that the facts in this case do not establish a substantial inter-ference by the Employer with the conduct of the election or the exerciseof a free choice of representative by the employees participatingtherein.As the Petitioner has filed no exceptions to the RegionalDirector's Report on Objections, as we have overruled the Petitioner'sObjections herein considered, and as the Tally of Ballots shows thatno collective bargaining representative has been chosen, we shall dis-miss the petition herein.3ORDERIT Is HEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.3Mutter of L. H. Butcher Company,81N. L. R. B.1184;Matter of Electric SteelFoundry,74 N. L.R. B. 129.zPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, asamended,the Board has delegateditspowersin connection with this case to a three-member panel[Members Reynolds, Murdock,and Gray].